Exhibit 10.3

 

EXECUTION VERSION

 

Bank of Montreal

55 Bloor Street West, 18th Floor

Toronto, Ontario M4W 1A5

Telephone No.:    (416) 552-4177

Facsimile No.:      (416) 552-7904

 

Opening Transaction

 

To:

Winnebago Industries, Inc.
P.O. Box 152
Forest City, Iowa 50436

 

 

From:

Bank of Montreal

 

 

Re:

Base Convertible Bond Hedge Transaction

 

 

Date:

October 29, 2019

 

Dear Ladies and Gentlemen:

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Bank of Montreal
(“Dealer”) and Winnebago Industries, Inc. (“Counterparty”).  Dealer is acting as
principal in this Transaction and BMO Capital Markets Corp. (“Agent”), its
affiliate, is acting as agent for this Transaction solely in connection with
Rule 15a-6 of the Exchange Act (as defined herein), as amended.  This
communication constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.

 

1.     This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). Certain defined terms used herein have
the meanings assigned to them in the Indenture to be dated as of November 1,
2019 between Counterparty and U.S. Bank National Association, as trustee (the
“Indenture”), relating to the USD 270,000,000 principal amount of 1.50%
Convertible Senior Notes due 2025 (the “Base Convertible Securities”) and the
additional USD 30,000,000 principal amount of 1.50% Convertible Senior Notes due
2025 that may be issued pursuant to the option to purchase additional
convertible securities (the “Optional Convertible Securities” and, together with
the Base Convertible Securities, the “Convertible Securities”).  In the event of
any inconsistency between the terms defined in the Indenture and this
Confirmation, this Confirmation shall govern. For the avoidance of doubt,
references herein to sections of, or definitions set forth in, the Indenture are
based on the draft of the Indenture most recently reviewed by the parties at the
time of execution of this Confirmation.  If any relevant sections of, or
definitions set forth in, the Indenture are changed, added or renumbered between
the execution of this Confirmation and the execution of the Indenture, the
parties will amend this Confirmation in good faith to preserve the economic
intent of the parties, as evidenced by such draft of the Indenture. Subject to
the foregoing, the parties acknowledge that references to the Indenture herein
are references to the Indenture as in effect on the date of its execution and if
the Indenture is, or the Convertible Securities are, amended, modified or
supplemented following the date of their execution, any such amendment,
modification or supplement (other than any amendment, modification or supplement
pursuant to a Merger Supplemental Indenture (as defined below)) will be
disregarded for purposes of this Confirmation unless the parties agree otherwise
in writing.

 

Counterparty is hereby advised, and Counterparty acknowledges, that Dealer has
engaged in, or refrained from engaging in, substantial financial transactions
and has taken other material actions in

 

--------------------------------------------------------------------------------



 

reliance upon the parties’ entry into the Transaction to which this Confirmation
relates on the terms and conditions set forth below.

 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) as if
Dealer and Counterparty had executed an agreement in such form on the date
hereof (but without any Schedule except for (i) the election of Loss and Second
Method and US Dollars (“USD”) as the Termination Currency, (ii) the replacement
of the word “third” in the last line of Section 5(a)(i) of the Agreement with
the word “first”, and (iii) the election that the “Cross Default” provisions of
Section 5(a)(vi) of the Agreement shall apply to Counterparty with a “Threshold
Amount” of USD15.0 million).

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency among this Confirmation, the Equity Definitions, the 2006
Definitions or the Agreement, the following shall prevail in the order of
precedence indicated: (i) this Confirmation; (ii) the Equity Definitions;
(iii) the 2006 Definitions; and (iv) the Agreement.  For the avoidance of doubt,
except to the extent of an express conflict, the application of any provision of
this Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions
shall not be construed to exclude or limit any other provision of this
Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions.

 

The Transaction hereunder shall be the sole Transaction under the Agreement.  If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.

 

2.     The Transaction constitutes a Share Option Transaction for purposes of
the Equity Definitions.  The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

General Terms:

 

Trade Date:

 

October 29, 2019

 

 

 

Effective Date:

 

The closing date of the initial issuance of the Convertible Securities.

 

 

 

Option Style:

 

Modified American, as described under “Procedures for Exercise” below.

 

 

 

Option Type:

 

Call

 

 

 

Seller:

 

Dealer

 

 

 

Buyer:

 

Counterparty

 

 

 

Shares:

 

The Common Stock of Counterparty, par value USD0.50 (Ticker Symbol: “WGO”).

 

 

 

Applicable Percentage:

 

50.00%

 

 

 

Number of Options:

 

The number of Base Convertible Securities in denominations of USD1,000 principal
amount issued by Counterparty on the closing date for the initial issuance of
the Convertible Securities. For the avoidance of doubt, the Number of Options
outstanding shall be reduced by each exercise of

 

2

--------------------------------------------------------------------------------



 

 

 

Options hereunder.

 

 

 

Option Entitlement:

 

15.6906

 

 

 

Fundamental Change Adjustment:

 

Any adjustment to the Conversion Rate pursuant to Section 5.07 of the Indenture.

 

 

 

Discretionary Adjustment:

 

Any adjustment to the Conversion Rate pursuant to Section 5.06 of the Indenture.

 

 

 

Strike Price:

 

USD63.7324

 

 

 

Rounding of Strike Price/Option Entitlement:

 

In connection with any adjustment to the Option Entitlement or Strike Price, the
Option Entitlement or the Strike Price, as the case may be, shall be rounded by
the Calculation Agent in accordance with the provisions of the Indenture
relating to rounding of the “Conversion Price” or the “Conversion Rate” as
applicable (each as defined in the Indenture).

 

 

 

Number of Shares:

 

As of any date, a number of Shares equal to the product of (i) the Applicable
Percentage, (ii) the Number of Options and (iii) the Option Entitlement.

 

 

 

Premium:

 

USD31,860,000.00.

 

 

 

Premium Payment Date:

 

The Effective Date

 

 

 

Exchange:

 

The New York Stock Exchange

 

 

 

Related Exchange:

 

All Exchanges

 

 

 

Procedures for Exercise:

 

 

 

 

 

Exercise Dates:

 

Each Conversion Date.

 

 

 

Conversion Date:

 

Each “Conversion Date” (as defined in the Indenture) occurring during the
Exercise Period for Convertible Securities each in denominations of USD1,000
principal amount (such Convertible Securities, the “Relevant Convertible
Securities” for such Conversion Date).

 

 

 

Exercise Period:

 

The period from and excluding the Effective Date to, and including, the
Expiration Date.

 

 

 

Expiration Date:

 

The earlier of (i) the last day on which any Convertible Securities remain
outstanding and (ii) the second “Scheduled Trading Day” (as defined in the
Indenture) immediately preceding the “Maturity Date” (as defined in the
Indenture).

 

 

 

Automatic Exercise on Conversion Dates:

 

Applicable; and means that on each Conversion Date, a number of Options equal to
the number of Relevant Convertible Securities for such Conversion Date in
denominations of USD1,000 principal amount shall be automatically exercised,
subject to “Notice of Exercise” below.

 

 

 

Notice Deadline:

 

In respect of any exercise of Options hereunder on any Conversion Date, 5:00
P.M., New York City time, on (i) in the case the applicable Relevant

 

3

--------------------------------------------------------------------------------



 

 

 

Convertible Securities will be settled by Counterparty by delivery of Shares
only (together with cash in lieu of any fractional Share), the “Trading Day” (as
defined in the Indenture) immediately following the relevant Conversion Date, or
(ii) otherwise, the Scheduled Trading Day immediately preceding the first day of
the relevant Cash Settlement Averaging Period; provided that in the case of any
exercise of Options hereunder in connection with the conversion of any Relevant
Convertible Securities for any Conversion Date occurring during the period from
and including the 85th “Scheduled Trading Day” (as defined in the Indenture)
prior to the Maturity Date, to and including the Expiration Date (such period,
the “Final Conversion Period”), the Notice Deadline shall be 5:00 P.M., New York
City time, on the “Scheduled Trading Day” (as defined in the Indenture)
immediately preceding the “Maturity Date” (as defined in the Indenture).

 

 

 

Notice of Exercise:

 

Notwithstanding anything to the contrary in the Equity Definitions, Dealer shall
have no obligation to make any payment or delivery in respect of any exercise of
Options hereunder and such obligation in respect of such exercise shall be
permanently extinguished unless Counterparty notifies Dealer in writing prior to
the Notice Deadline in respect of such exercise, of (i) the number of Relevant
Convertible Securities being converted on the related Conversion Date
(specifying, if applicable, whether all or any portion of such Convertible
Securities are Convertible Securities as to which additional Shares would be
added to the Conversion Rate (as defined in the Indenture) pursuant to
Section 5.07 of the Indenture), (ii) the scheduled settlement date under the
Indenture for the Relevant Convertible Securities for such Conversion Date,
(iii) whether such Relevant Convertible Securities will be settled by
Counterparty by delivery of cash, Shares or a combination of cash and Shares
and, if such a combination, the “Specified Dollar Amount” (as defined in the
Indenture) and (iv) the first day of the relevant “Observation Period” (as
defined in the Indenture), if any; provided that in the case of any exercise of
Options in connection with the conversion of any Relevant Convertible Securities
for any Conversion Date occurring during the Final Conversion Period, the
contents of such notice shall be as set forth in clauses (i) and (ii) above.
Counterparty acknowledges its responsibilities under applicable securities laws,
and in particular Section 9 and Section 10(b) of the Exchange Act (as defined
below) and the rules and regulations thereunder, in respect of any election of a
settlement method with respect to the Convertible Securities. For the avoidance
of doubt, if Counterparty fails to give such

 

4

--------------------------------------------------------------------------------



 

 

 

notice when due in respect of any exercise of Options hereunder, Dealer’s
obligation to make any payment or delivery in respect of such exercise shall be
permanently extinguished, and late notice shall not cure such failure. If
applicable, the Notice of Exercise shall also contain the Settlement Method
Election Provisions.

 

 

 

Notice of Final Convertible Security Settlement Method:

 

Counterparty shall notify Dealer in writing before 5:00 P.M., New York City
time, on the “Scheduled Trading Day” (as defined in the Indenture) immediately
preceding the 85th “Scheduled Trading Day” (as defined in the Indenture) prior
to the Maturity Date of the settlement method (and, if applicable, the Specified
Dollar Amount) elected (or deemed to be elected) with respect to Relevant
Convertible Securities with a Conversion Date occurring during the Final
Conversion Period (any such notice, a “Notice of Final Convertible Security
Settlement Method”). If applicable, the Notice of Final Convertible Security
Settlement Method shall also contain the Settlement Method Election Provisions.

 

 

 

Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

 

As specified in Section 6(b) below.

 

 

 

Settlement Terms:

 

 

 

 

 

Settlement Date:

 

For any Exercise Date, the date one Settlement Cycle following the final day of
the relevant Cash Settlement Averaging Period; provided that the Settlement Date
shall not be prior to the Exchange Business Day immediately following the date
Counterparty provides the Notice of Delivery Obligation prior to 5:00 P.M., New
York City time.

 

 

 

Delivery Obligation:

 

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above and “Discretionary
Adjustments” , “Dividends” and “Consequences of Merger Events” below, in respect
of an Exercise Date, Dealer will deliver to Counterparty on the related
Settlement Date (the “Delivery Obligation”),

 

 

 

 

 

(i) a number of Shares equal to (I) the product of the Applicable Percentage and
the aggregate number of Shares, if any, that Counterparty would be obligated to
deliver to the holder(s) of the Relevant Convertible Securities for such
Conversion Date pursuant to Section 5.03 of the Indenture (except that such
number of Shares shall be determined without taking into consideration any
rounding pursuant to Section 5.03(B)(ii) of the Indenture and shall be rounded
down to the nearest whole number) and (II) cash

 

5

--------------------------------------------------------------------------------



 

 

 

in lieu of any fractional Share resulting from such rounding; and/or

 

 

 

 

 

(ii) the aggregate amount of cash, if any, in excess of the principal amount of
the Relevant Convertible Securities that Counterparty would be obligated to
deliver to holder(s) of the Relevant Convertible Securities for such Conversion
Date pursuant to Section 5.03 of the Indenture, determined, for each of clauses
(i) and (ii), by the Calculation Agent (by reference to such Sections of the
Indenture)

 

 

 

 

 

as if Counterparty had elected to satisfy its conversion obligation in respect
of such Relevant Convertible Securities by the Applicable Settlement Method,
notwithstanding any different actual election by Counterparty with respect to
the settlement of such Relevant Convertible Securities; provided that the
Delivery Obligation shall be determined excluding any Shares and/or cash that
Counterparty is obligated to deliver to holder(s) of the Relevant Convertible
Securities as a direct or indirect result of any adjustments to the Conversion
Rate pursuant to a Fundamental Change Adjustment or a Discretionary Adjustment
and any interest payment that Counterparty is (or would have been) obligated to
deliver to holder(s) of the Relevant Convertible Securities for such Conversion
Date. Notwithstanding the foregoing, if, in respect of any Exercise Date,
(x)(I) the number of Shares included in the Delivery Obligation multiplied by
the Share Obligation Value Price plus (II) the amount of cash included in the
Delivery Obligation, would otherwise exceed (y) the relevant Net Convertible
Share Obligation Value, such number of Shares and such amount of cash shall be
proportionately reduced to the extent necessary to eliminate such excess.

 

 

 

Make-Whole Adjustment:

 

Notwithstanding anything to the contrary herein, in respect of any exercise of
Options relating to a conversion of Relevant Convertible Securities in
connection with which holders of the Relevant Convertible Securities would be
entitled to receive additional Shares and/or cash as a result of adjustments to
the Conversion Rate pursuant to a Fundamental Change Adjustment, the Delivery
Obligation shall include such additional Shares and/or cash; provided that if
the sum of (i) the product of (a) the number of Shares (if any) included in the
Delivery Obligation per exercised Option and (b) the Share Obligation Value
Price and (ii) the amount of cash (if any) included in the Delivery Obligation
per exercised Option would otherwise exceed the amount per Option, as determined
by the Calculation Agent, that would be payable by Dealer under Section 6 of the
Agreement if (x) the relevant

 

6

--------------------------------------------------------------------------------



 

 

 

Conversion Date were an Early Termination Date resulting from an Additional
Termination Event with respect to which the Transaction was the sole Affected
Transaction and Counterparty was the sole Affected Party and (y) the provisions
of the Indenture relating to the Fundamental Change Adjustment were deleted,
then such number of Shares and such amount of cash shall be proportionately
reduced to the extent necessary to eliminate such excess.

 

 

 

Applicable Settlement Method:

 

For any Relevant Convertible Securities, if (i) Counterparty has notified Dealer
in the related Notice of Exercise (or in the Notice of Final Convertible
Security Settlement Method, as the case may be) that it has elected to satisfy
its conversion obligation in respect of such Relevant Convertible Securities in
cash or in a combination of cash and Shares in accordance with
Section 5.03(A) of the Indenture (a “Cash Election”) with a Specified Dollar
Amount of at least USD1,000 and (ii) such Notice of Exercise (or such Notice of
Final Convertible Security Settlement Method, as the case may be) contains all
of the Settlement Method Election Provisions, the Applicable Settlement Method
shall be the settlement method actually so elected by Counterparty in respect of
such Relevant Convertible Securities (the “Convertible Securities Settlement
Method”); otherwise, the Applicable Settlement Method shall assume Counterparty
had made a Cash Election with respect to such Relevant Convertible Securities (a
“Deemed Cash Election”) with a Specified Dollar Amount of USD1,000 per Relevant
Convertible Security and the Delivery Obligation shall be determined by the
Calculation Agent as if the relevant “Observation Period” pursuant to
Section 5.03(B)(i) of the Indenture were the Cash Settlement Averaging Period.

 

 

 

Cash Settlement Averaging Period:

 

The 40 “Trading Days” (as defined in the Indenture) commencing on (I) the third
“Trading Day” (as defined in the Indenture) after the Conversion Date for
conversions with a related Conversion Date occurring prior to the Final
Conversion Period or (II) the 41st “Scheduled Trading Day” (as defined in the
Indenture) prior to the “Maturity Date” (as defined in the Indenture) for
conversions with a related Conversion Date occurring during the Final Conversion
Period; provided that in the case of a Deemed Cash Election, the Cash Settlement
Averaging Period shall be the 80 “Trading Days” (as defined in the Indenture)
commencing on (I) the second “Trading Day” (as defined in the Indenture) after
the Conversion Date for conversions with a related Conversion Date occurring
prior to the Final Conversion Period or (II) the 82nd “Scheduled Trading Day”
(as defined in the Indenture) prior to the “Maturity Date” (as defined in the
Indenture) for

 

7

--------------------------------------------------------------------------------



 

 

 

conversions with a related Conversion Date occurring during the Final Conversion
Period.

 

 

 

Settlement Method Election Provisions:

 

In order for the Applicable Settlement Method to be the Convertible Securities
Settlement Method in accordance with “Applicable Settlement Method” above, the
related Notice of Exercise (or Notice of Final Convertible Security Settlement
Method, as the case may be) must contain in writing the following
representations and warranties from Counterparty to Dealer as of such notice
delivery date:

 

 

 

 

 

(i) none of Counterparty and its officers or directors, or any person that
controls, potentially controls, or otherwise exercises influence over,
Counterparty’s decision to elect the Convertible Security Settlement Method is
aware of any material nonpublic information regarding Counterparty or the
Shares;

 

 

 

 

 

(ii) Counterparty is electing the Convertible Security Settlement Method in good
faith and not as part of a plan or scheme to evade compliance with the U.S.
federal securities laws; Counterparty is not electing the Convertible Security
Settlement Method to create actual or apparent trading activity in the Shares
(or any security convertible into or exchangeable for Shares) or to raise or
depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for Shares) or otherwise in violation of the
Exchange Act; and Counterparty has not entered into or altered any hedging
transaction relating to the Shares corresponding to or offsetting the
Transaction;

 

 

 

 

 

(iii) Counterparty has the power to make such election and to execute and
deliver any documentation relating to such election that it is required by this
Confirmation to deliver and to perform its obligations under this Confirmation
and has taken all necessary action to authorize such election, execution,
delivery and performance;

 

 

 

 

 

(iv) such election and performance of its obligations under this Confirmation do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets; and

 

 

 

 

 

(v) any transaction that Dealer makes with respect to the Shares during the
period beginning at the time that Counterparty delivers such notice and ending
at the close of business on the final

 

8

--------------------------------------------------------------------------------



 

 

 

day of the Cash Settlement Averaging Period shall be made by Dealer at Dealer’s
sole discretion for Dealer’s own account and Counterparty shall not have, and
shall not attempt to exercise, any influence over how, when, whether or at what
price Dealer effects such transactions, including, without limitation, the
prices paid or received by Dealer per Share pursuant to such transactions, or
whether such transactions are made on any securities exchange or privately.

 

 

 

Notice of Delivery Obligation:

 

No later than the Exchange Business Day immediately following the last day of
the relevant Cash Settlement Averaging Period, Counterparty shall give Dealer
notice of the final number of Shares and/or amount of cash included in the Total
Convertible Share Obligation Value (as defined below); provided that, with
respect to any Exercise Date occurring during the Final Conversion Period,
Counterparty may provide Dealer with a single notice of the aggregate number of
Shares and/or amount of cash included in the Total Convertible Share Obligation
Value for all Exercise Dates occurring during such period (it being understood,
for the avoidance of doubt, that the requirement of Counterparty to deliver such
notice shall not limit Counterparty’s obligations with respect to a Notice of
Exercise or Notice of Final Convertible Security Settlement Method, as the case
may be, as set forth above, in any way).

 

 

 

Net Convertible Share Obligation Value:

 

With respect to Relevant Convertible Securities as to a Conversion Date, the
product of (i) the Applicable Percentage and (ii)(A) the Total Convertible Share
Obligation Value of such Relevant Convertible Securities for such Conversion
Date minus (B) the aggregate principal amount of such Relevant Convertible
Securities for such Conversion Date.

 

 

 

Total Convertible Share Obligation Value:

 

With respect to Relevant Convertible Securities with respect to a Conversion
Date, (i) (A) the number of Shares equal to the aggregate number of Shares that
Counterparty is obligated to deliver to the holder(s) of Relevant Convertible
Securities for such Conversion Date pursuant to the Indenture (it being
understood that such number of Shares shall be determined taking into
consideration any rounding pursuant to Section 5.03(B)(ii) of the Indenture)
multiplied by (B) the Share Obligation Value Price plus (ii) an amount of cash
equal to the aggregate amount of cash that Counterparty is obligated to deliver
to the holder(s) of Relevant Convertible Securities for such Conversion Date
pursuant to the Indenture (including, for the avoidance of doubt, any cash
payable by Counterparty in lieu of fractional

 

9

--------------------------------------------------------------------------------



 

 

 

Shares); provided that the Total Convertible Share Obligation Value shall be
determined excluding any Shares and/or cash that Counterparty is obligated to
deliver to holder(s) of the Relevant Convertible Securities as a direct or
indirect result of any adjustments to the Conversion Rate pursuant to a
Fundamental Change Adjustment or a Discretionary Adjustment and any interest
payment that Counterparty is (or would have been) obligated to deliver to
holder(s) of the Relevant Convertible Securities for such Conversion Date.

 

 

 

Share Obligation Value Price:

 

The opening price as displayed under the heading “Op” on Bloomberg page “WGO.N
<Equity>” (or any successor thereto) on the applicable Settlement Date or other
date of delivery.

 

 

 

Other Applicable Provisions:

 

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.8, 9.9 and 9.11 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction; provided that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws that exist as a result of the fact that Counterparty is the
issuer of the Shares.

 

 

 

Restricted Certificated Shares:

 

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares required to be delivered to Counterparty
hereunder in certificated form in lieu of delivery through the Clearance System.
With respect to such certificated Shares, the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.

 

 

 

Adjustments:

 

 

 

 

 

Method of Adjustment:

 

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Sections 5.05(A)(i), (ii), (iii), (iv) and
(v), and Section 5.05(H) of the Indenture (a “Potential Adjustment Event”) that
the Calculation Agent determines (by reference to such Section) would result in
an adjustment under the Indenture, the Calculation Agent shall make a
corresponding adjustment in respect of any one or more of the Strike Price, the
Number of Options, the Option Entitlement and any other term relevant to the
exercise, settlement or payment of the Transaction, subject to “Discretionary
Adjustments” below. Immediately upon the occurrence of any Potential Adjustment
Event, Counterparty shall notify the Calculation Agent of such Potential
Adjustment Event; and once

 

10

--------------------------------------------------------------------------------



 

 

 

the adjustments to be made to the terms of the Indenture and the Convertible
Securities in respect of such Potential Adjustment Event have been determined,
Counterparty shall immediately notify the Calculation Agent in writing of the
details of such adjustments.

 

 

 

 

 

Notwithstanding anything to the contrary herein or in the Equity Definitions:

 

 

 

 

 

(i)  in connection with any Potential Adjustment Event as a result of an event
or condition set forth in Section 5.05(A)(ii) of the Indenture or
Section 5.05(A)(iii)(1) of the Indenture where, in either case, the period for
determining “Y” (as such term is used in Section 5.05(A)(ii) of the Indenture)
or “SP” (as such term is used in Section 5.05(A)(iii)(1) of the Indenture), as
the case may be, begins before Counterparty has publicly announced the event or
condition giving rise to such Potential Adjustment Event, then the Calculation
Agent shall have the right to adjust any variable relevant to the exercise,
settlement or payment of the Transaction as appropriate to reflect the costs
(including, but not limited to, hedging mismatches and market losses) and
expenses incurred by Dealer in connection with its hedging activities as a
result of such event or condition not having been publicly announced prior to
the beginning of such period; and

 

 

 

 

 

(ii) if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned, (b) the Conversion Rate is otherwise
not adjusted at the time or in the manner contemplated by the Indenture based on
such declaration or (c) the Conversion Rate is adjusted as a result of such
Potential Adjustment Event and subsequently re-adjusted (each of clauses (a),
(b) and (c), a “Potential Adjustment Event Change”), then, in each case, the
Calculation Agent shall have the right to adjust any variable relevant to the
exercise, settlement or payment of the Transaction as appropriate to reflect the
costs (including, but not limited to, hedging mismatches and market losses) and
expenses incurred by Dealer in connection with its hedging activities as a
result of such Potential Adjustment Event Change.

 

 

 

 

 

Upon the occurrence of any Potential Adjustment Event Change, Counterparty shall
immediately notify the Calculation Agent in writing of the details of such
Potential Adjustment Event Change.

 

 

 

 

 

For the avoidance of doubt, Dealer shall not have any

 

11

--------------------------------------------------------------------------------



 

 

 

payment or delivery obligation hereunder in respect of, and no adjustment shall
be made to the terms of the Transaction on account of, (x) any distribution of
cash, property or securities by Counterparty to the holders of Convertible
Securities (upon conversion or otherwise) or (y) any other transaction in which
holders of Convertible Securities are entitled to participate, in each case, in
lieu of an adjustment under the Indenture in respect of a Potential Adjustment
Event (including, without limitation, under the proviso to the first sentence of
Section 5.05(A)(iii)(1) of the Indenture or the proviso to the first sentence of
Section 5.05(A)(iv) of the Indenture).

 

 

 

Discretionary Adjustments:

 

Notwithstanding anything to the contrary herein or in the Equity Definitions, if
the Calculation Agent in good faith disagrees with any adjustment under the
Indenture that involves an exercise of discretion by Counterparty or its board
of directors (including, without limitation, pursuant to Section 5.05(H)  of the
Indenture or pursuant to Section 5.08(A) of the Indenture or any supplemental
indenture entered into thereunder (a “Merger Supplemental Indenture”) or in
connection with the determination of the fair value of any securities, property,
rights or other assets), then the Calculation Agent will determine the
adjustment to be made to any one or more of the Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment of or under the Transaction in a commercially reasonable manner and,
for the avoidance of doubt, the Delivery Obligation shall be calculated on the
basis of such adjustments by the Calculation Agent; provided that,
notwithstanding the foregoing, in any Potential Adjustment Event occurs during
the Cash Settlement Averaging Period but no adjustment was made to any
Convertible Note under the Indenture because the relevant Holder (as such term
is defined in the Indenture) was deemed to be a record holder of the underlying
Shares on the related Conversion Date, then the Calculation Agent shall made an
adjustment, as determined by it, to the terms hereof in order to account for
such Potential Adjustment Event.

 

 

 

Dividends:

 

If (i) at any time during the period from and including the Trade Date, to but
excluding the Expiration Date, an ex-dividend date for a regular quarterly cash
dividend occurs with respect to the Shares (an “Ex-Dividend Date”) and that
dividend is less than the Regular Dividend on a per Share basis or (ii) no
Ex-Dividend Date for a regular quarterly cash dividend occurs with respect to
the Shares in any quarterly dividend period of Counterparty, then the
Calculation Agent will make a corresponding adjustment in respect of any one or
more of the Strike

 

12

--------------------------------------------------------------------------------



 

 

 

Price, the Number of Options, the Option Entitlement and any other term relevant
to the exercise, settlement or payment of the Transaction to account for the
economic effect on the Transaction of such dividend or lack thereof, and, for
the avoidance of doubt, any such adjustments shall be taken into account in
calculating the Delivery Obligation. “Regular Dividend” shall mean USD0.11 per
Share.

 

 

 

Notice of Certain Other Events:

 

Counterparty shall give Dealer commercially reasonable advance (but in no event
less than one Exchange Business Day) written notice of the section or sections
of the Indenture and, if applicable, the formula therein, pursuant to which any
adjustment will be made to the Convertible Securities in connection with any
Potential Adjustment Event, Merger Event or Tender Offer.

 

 

 

Extraordinary Events:

 

 

 

 

 

Merger Events:

 

Notwithstanding Section 12.1(b) of the Equity Definitions, “Merger Event” shall
mean the occurrence of any event or condition set forth in the definition of
“Common Stock Change Event” as set forth in Section 5.08(A) of the Indenture.

 

 

 

Consequences of Merger Events:

 

Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of a
Merger Event, the Calculation Agent shall make an adjustment to the terms
relevant to the exercise, settlement or payment of the Transaction corresponding
to the adjustment required under Section 5.08 of the Indenture in respect of
such Merger Event, as determined by the Calculation Agent (by reference to such
Section), subject to “Discretionary Adjustments” above; provided that such
adjustment shall be made without regard to any adjustment to the Conversion Rate
pursuant to a Fundamental Change Adjustment or a Discretionary Adjustment; and
provided further that the Calculation Agent may make such further adjustments to
the terms of the Transaction as may be necessary to ensure that the fair value
of the Transaction to Dealer is not adversely affected as a result of any
adjustment referenced in this paragraph and, for the avoidance of doubt, any
such further adjustments shall be taken into account in calculating the Delivery
Obligation; and provided further that if, with respect to a Merger Event,
(i) the consideration for the Shares includes (or, at the option of a holder of
Shares, may include) shares of an entity or person that is not a corporation
organized under the laws of the United States, any state thereof or the District
of Columbia or (ii) the Counterparty to the Transaction, following such Merger
Event, will not be a corporation organized under the laws of the United States,
any state thereof or the District of Columbia and/or will not be the Issuer,
Dealer may elect in its sole discretion that

 

13

--------------------------------------------------------------------------------



 

 

 

Cancellation and Payment (Calculation Agent Determination) shall apply.

 

 

 

Notice of Merger Consideration and Consequences:

 

Upon the occurrence of a Merger Event, Counterparty shall reasonably promptly
(but in any event prior to the relevant merger date) notify the Calculation
Agent of (i) in the case of a Merger Event that causes the Shares to be
converted into the right to receive more than a single type of consideration
(determined based in part upon any form of stockholder election), the types and
amount of consideration actually received by such holders, and (ii) the details
of the adjustment to be made under the Indenture in respect of such Merger
Event.

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.

 

 

 

Additional Termination Event(s):

 

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, the Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with the Transaction (or the
cancelled or terminated portion thereof) being the Affected Transaction and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction.

 

 

 

Additional Disruption Events:

 

 

 

 

 

(a)  Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof and (iii) by immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; and provided further that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by (i) replacing
the parenthetical beginning after the word

 

14

--------------------------------------------------------------------------------



 

 

 

“regulation” in the second line thereof the words “(including, for the avoidance
of doubt and without limitation, (x) any tax law or (y) adoption or promulgation
of new regulations authorized or mandated by existing statute)” and (ii) adding
the words “, or holding, acquiring or disposing of Shares or any Hedge Positions
relating to,” after the words “obligations under” in clause (Y) thereof.

 

 

 

(b)  Failure to Deliver:

 

Applicable

 

 

 

(c)  Insolvency Filing:

 

Applicable

 

 

 

(d)  Hedging Disruption:

 

Applicable; provided that:

 

 

 

 

 

(i)  Section 12.9(a)(v) of the Equity Definitions is hereby amended by:

 

 

 

 

 

(a)  inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and

 

 

 

 

 

(b)  inserting the following sentence at the end of such Section:

 

 

 

 

 

“For the avoidance of doubt, (i) the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk, and
(ii) the transactions or assets referred to in phrases (A) or (B) above must be
available on commercially reasonable pricing and other terms.”; and

 

 

 

 

 

(ii)  Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

 

 

(e)  Increased Cost of Hedging:

 

Applicable

 

 

 

Hedging Party:

 

Dealer

 

 

 

Determining Party:

 

Dealer

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

3.  Calculation Agent:

 

Dealer.

 

 

 

4.  Account Details:

 

 

 

 

 

Dealer Payment Instructions:

 

 

 

 

 

Bank: Bank of New York ABA#: 021000018

 

 

 

15

--------------------------------------------------------------------------------



 

A/C#: 8661062712

Acct Name — BMO Nesbitt Burns

 

Counterparty Payment Instructions:

 

To be provided by Counterparty.

 

5.              Offices:

 

Dealer is a Multibranch Party and for purposes of this Confirmation and each
Transaction, may act through its London, Chicago and Toronto Offices.

 

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

 

6.              Notices: For purposes of this Confirmation:

 

(a)                                 Address for notices or communications to
Counterparty:

 

Winnebago Industries, Inc.

13200 Pioneer Trail, Suite 150

Eden Prarie, MN 55347

Attention: Bert Jameson, Treasurer

 

(b)                                 Address for notices or communications to
Dealer:

 

To:                                                                            
Bank of Montreal

55 Bloor Street West, 18th Floor

Toronto, Ontario M4W 1A5

Canada

Attn:                                                                    
Manager, Derivatives Operations

Telephone:                                    (416) 552-7904

Facsimile:                                          (416) 552-4177

 

With a copy to:

 

To:                                                                            
Bank of Montreal

100 King Street West, 20th Floor

Toronto, Ontario M5X 1A1

Canada

Attn:                                                                    
Associate General Counsel & Managing Director, Derivatives Legal Group

Facsimile:                                          (416) 956-2318

 

And a copy to:

 

To:                                                                            
BMO Capital Markets Corp.

3 Times Square 25th Floor

New York, New York 10036

Attn:                                                                    Brian
Riley
Telephone:                                   (212) 605-1414

Facsimile:                                         (212) 885-4165

 

7.              Representations, Warranties and Agreements:

 

(a)                                 In addition to the representations and
warranties in the Agreement and those contained elsewhere herein, Counterparty
represents and warrants to and for the benefit of, and agrees with, Dealer as
follows:

 

16

--------------------------------------------------------------------------------



 

(i)                                     On the Trade Date and as of the date of
any Notice of Share Termination under (and as defined in) Section 8(c) below,
(A) none of Counterparty and its officers and directors is aware of any material
nonpublic information regarding Counterparty or the Shares and (B) all reports
and other documents filed by Counterparty with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), when considered as a whole (with the more recent such reports
and documents deemed to amend inconsistent statements contained in any earlier
such reports and documents), do not contain any untrue statement of a material
fact or any omission of a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading.

 

(ii)                                  (A) On the Trade Date, the Shares or
securities that are convertible into, or exchangeable or exercisable for Shares,
are not subject to a “restricted period,” as such term is defined in Regulation
M under the Exchange Act (“Regulation M”) and (B) Counterparty shall not engage
in any “distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.

 

(iii)                               Without limiting the generality of
Section 13.1 of the Equity Definitions, Counterparty acknowledges that neither
Dealer nor any of its affiliates is making any representations or warranties or
taking any position or expressing any view with respect to the treatment of the
Transaction under any accounting standards including ASC Topic 260, Earnings Per
Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic 480, Distinguishing
Liabilities from Equity and ASC 815-40, Derivatives and Hedging — Contracts in
Entity’s Own Equity (or any successor issue statements).

 

(iv)                              Without limiting the generality of
Section 3(a)(iii) of the Agreement, the Transaction will not violate Rule 13e-1
or Rule 13e-4 under the Exchange Act.

 

(v)                                 Prior to the Trade Date, Counterparty shall
deliver to Dealer a resolution of Counterparty’s board of directors authorizing
the Transaction and such other certificate or certificates as Dealer shall
reasonably request.  Based on such resolutions, neither Dealer nor any of its
affiliates shall be subject to the restrictions under Section 490.1110 of the
Iowa Business Corporation Act as an “interested stockholder” of Counterparty by
virtue of (A) its role as initial purchaser of, or market-maker in, any
securities of Counterparty convertible into the Shares, (B) its entry into the
Transaction and/or (C) any hedging transactions in Counterparty’s securities in
connection with the Transaction.

 

(vi)                              Counterparty is not entering into this
Confirmation to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for Shares) or otherwise in violation of the Exchange Act.

 

(vii)                           Counterparty is not, and after giving effect to
the transactions contemplated hereby will not be, required to register as, an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(viii)                        On each of the Trade Date and the Premium Payment
Date, Counterparty is not “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase the Number
of Shares in compliance with the laws of the jurisdiction of Counterparty’s
incorporation.

 

(ix)                              The representations and warranties of
Counterparty set forth in Section 3 of the Agreement and Section 1 of the
Purchase Agreement, dated as of October 29, 2019, between Goldman Sachs & Co.
LLC and BMO Capital Markets Corp. as the Representatives and Counterparty (the
“Purchase Agreement”) are true and correct as of the Trade Date and the
Effective Date and are hereby deemed to be repeated to Dealer as if set forth
herein.

 

17

--------------------------------------------------------------------------------



 

(x)                                 No state or local (including non-U.S.
jurisdictions) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

 

(xi)                              Counterparty (A) is capable of evaluating
investment risks independently, both in general and with regard to all
transactions and investment strategies involving a security or securities,
including, without limitation, the transaction that is the subject of this
confirmation and any transactions related hereto or contemplated hereby;
(B) will exercise independent judgment in evaluating the recommendations of
Dealer and its affiliates or associated persons with regard to any such
securities transactions or strategies unless it has otherwise notified Dealer in
writing; and (C) has total assets of at least $50 million. Counterparty will
notify Dealer if the immediately preceding statement contained in this
Section 7(a)(xi) ceases to be true.

 

(xii)                           Without limiting the generality of
Section 3(a) of the Agreement, neither the execution and delivery of this
Confirmation nor the incurrence or performance of obligations of Counterparty
hereunder will conflict with or result in a breach of the certificate of
incorporation or by-laws (or any equivalent documents) of Counterparty, or any
applicable law or regulation, or any order, writ, injunction or decree of any
court or governmental authority or agency, or any agreement or instrument filed
as an exhibit to Counterparty’s Annual Report on Form 10-K for the year ended
August 31, 2019, as updated by any subsequent filings, to which Counterparty or
any of its subsidiaries is a party or by which Counterparty or any of its
subsidiaries is bound or to which Counterparty or any of its subsidiaries is
subject, or constitute a default under, or result in the creation of any lien
under, any such agreement or instrument.

 

(b)                                 Each of Dealer and Counterparty agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(18) of the U.S. Commodity Exchange Act, as amended, and is entering
into the Transaction as principal (and not as agent or in any other capacity,
fiduciary or otherwise) and not for the benefit of any third party.

 

(c)                                  Each of Dealer and Counterparty
acknowledges that the offer and sale of the Transaction to it is intended to be
exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”), by virtue of Section 4(a)(2) thereof.  Accordingly,
Counterparty represents and warrants to Dealer that (i) it has the financial
ability to bear the economic risk of its investment in the Transaction and is
able to bear a total loss of its investment and its investments in and
liabilities in respect of the Transaction, which it understands are not readily
marketable, are not disproportionate to its net worth, and it is able to bear
any loss in connection with the Transaction, including the loss of its entire
investment in the Transaction, (ii) it is an “accredited investor” as that term
is defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account and without a view to the
distribution or resale thereof, (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws, and (v) its financial condition is such that it has no
need for liquidity with respect to its investment in the Transaction and no need
to dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness and is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.

 

(d)                                 Each of Dealer and Counterparty agrees and
acknowledges that Dealer is a “financial institution” and “financial
participant” within the meaning of Sections 101(22) and 101(22A) of the
Bankruptcy Code.  The parties hereto further agree and acknowledge (A) that this
Confirmation is a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment” within the meaning of Section 546 of
the Bankruptcy Code, and (B) that Dealer is entitled to the protections afforded
by, among other sections, Sections 362(b)(6), 362(b)(27), 362(o), 546(e),
546(j), 548(d)(2), 555 and 561 of the Bankruptcy Code.

 

(e)                                  As a condition to the effectiveness of the
Transaction, Counterparty shall deliver to Dealer (i) an incumbency certificate,
dated as of the Premium Payment Date, of Counterparty in customary

 

18

--------------------------------------------------------------------------------



 

form and (ii) an opinion of counsel, dated as of the Premium Payment Date and
reasonably acceptable to Dealer in form and substance, with respect to the
matters set forth in Section 3(a) of the Agreement, Sections 7(a)(vii) and
7(a)(xii) hereof and such other matters as Dealer may reasonably request.

 

(f)                                   Counterparty understands that
notwithstanding any other relationship between Counterparty and Dealer and its
affiliates, in connection with this Transaction and any other over-the-counter
derivative transactions between Counterparty and Dealer or its affiliates,
Dealer or its affiliates is acting as principal and is not a fiduciary or
advisor in respect of any such transaction, including any entry, exercise,
amendment, unwind or termination thereof.

 

(g)                                  Counterparty represents and warrants that
it has received, read and understands the OTC Options Risk Disclosure Statement
and a copy of the most recent disclosure pamphlet prepared by The Options
Clearing Corporation entitled “Characteristics and Risks of Standardized
Options”.

 

(h)                                 Each party acknowledges and agrees to be
bound by the Conduct Rules of the Financial Industry Regulatory Authority, Inc.
applicable to transactions in options, and further agrees not to violate the
position and exercise limits set forth therein.

 

(i)                                     Counterparty represents and warrants
that the assets used in the Transaction (i) are not assets of any “plan” (as
such term is defined in Section 4975 of the U.S. Internal Revenue Code (the
“Code”)) subject to Section 4975 of the Code or any “employee benefit plan” (as
such term is defined in Section 3(3) of the U.S. Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and
(ii) do not constitute “plan assets” within the meaning of Department of Labor
Regulation 2510.3-101, 29 CFR Section 2510-3-101.

 

(j)                                    On the Trade Date, neither Counterparty
nor any “affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18
under the Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including,
without limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares.

 

8.  Other Provisions:

 

(a)                                 Right to Extend.  Dealer may postpone or
add, in whole or in part, any Exercise Date or Settlement Date or any other date
of valuation or delivery by Dealer, with respect to some or all of the relevant
Options (in which event the Calculation Agent shall make appropriate adjustments
to the Delivery Obligation), if Dealer determines, in its commercially
reasonable discretion, that such extension or addition is reasonably necessary
or appropriate to preserve Dealer’s commercially reasonable hedging or hedge
unwind activity hereunder in light of existing liquidity conditions in the cash
market, the stock borrow market or other relevant market or to enable Dealer to
effect transactions with respect to Shares or Share Termination Delivery Units
in connection with its commercially reasonable hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer).

 

(b)                                 Additional Termination Events.  The
occurrence of (A) an event of default with respect to Counterparty under the
terms of the Convertible Securities as set forth in Section 7.01 of the
Indenture, or (B) an Amendment Event, in each case, shall constitute an
Additional Termination Event with respect to which the Transaction is the sole
Affected Transaction and Counterparty is the sole Affected Party, and Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement and to determine the amount payable pursuant to
Section 6(e) of the Agreement.

 

“Amendment Event” means that Counterparty amends, modifies, supplements, waives
or obtains a waiver in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, any term relating to conversion of the Convertible
Securities (including changes to the conversion rate, conversion rate adjustment
provisions, conversion settlement dates or conversion conditions), or any term
that

 

19

--------------------------------------------------------------------------------



 

would require consent of the holders of not less than 100% of the principal
amount of the Convertible Securities to amend (other than, in each case, any
amendment or supplement (x) pursuant to Section 8.01(I) of the Indenture that,
as determined by the Calculation Agent, conforms the Indenture to the
description of Convertible Securities in the Offering Memorandum or (y) pursuant
to Section 5.08 of the Indenture), in each case, without the consent of Dealer.

 

(c)                               Alternative Calculations and Payment on Early
Termination and on Certain Extraordinary Events.  If Dealer shall owe
Counterparty any amount pursuant to Section 6(d)(ii) of the Agreement (a
“Payment Obligation”), Counterparty shall have the right, in its sole
discretion, to require Dealer to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day (which written confirmation shall contain the representation and warranty
set forth in Section 7(a)(i)), no later than 9:30 A.M., New York City time, on
the relevant merger date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable
(“Notice of Share Termination”); provided that if Counterparty does not elect to
require Dealer to satisfy its Payment Obligation by the Share Termination
Alternative, Dealer shall have the right, in its sole discretion, to elect to
satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Counterparty’s failure to elect or election to the contrary; and
provided further that Counterparty shall not have the right to so elect (but,
for the avoidance of doubt, Dealer shall have the right to so elect) in the
event of (i) an Insolvency, a Nationalization or a Merger Event, in each case,
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash or (ii) an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party or an Extraordinary Event, which Event of Default, Termination Event or
Extraordinary Event resulted from an event or events within Counterparty’s
control.  Upon such Notice of Share Termination, the following provisions shall
apply on the Scheduled Trading Day immediately following the relevant merger
date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable:

 

Share Termination Alternative:

 

If applicable, means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 6(d)(ii) of the Agreement or such later
date or dates as Dealer may commercially reasonably determine (the “Share
Termination Payment Date”) taking into account commercially reasonable hedging
or hedge unwind activity, in satisfaction of the Payment Obligation.

 

 

 

Share Termination Delivery Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

 

 

Share Termination Unit Price:

 

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent and
notified by the Calculation Agent to Dealer at the time of notification of the
Payment Obligation.

 

 

 

Share Termination Delivery Unit:

 

In the case of a Termination Event (other than on account of an Insolvency,
Nationalization or Merger Event), Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any

 

20

--------------------------------------------------------------------------------



 

 

 

securities) in such Insolvency, Nationalization or Merger Event, as applicable.
If such Insolvency, Nationalization or Merger Event involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Other Applicable Provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction, except that all references to “Shares”
shall be read as references to “Share Termination Delivery Units”; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the issuer of any
Share Termination Delivery Units (or any part thereof).

 

(d)                                 Disposition of Hedge Shares.  Counterparty
hereby agrees that if, in the good faith reasonable judgment of Dealer, the
Shares (the “Hedge Shares”) acquired by Dealer for the purpose of hedging its
obligations pursuant to the Transaction in a commercially reasonable manner
cannot be sold in the U.S. public market by Dealer without registration under
the Securities Act, Counterparty shall, at its election: (i) in order to allow
Dealer to sell the Hedge Shares in a registered offering, make available to
Dealer an effective registration statement under the Securities Act to cover the
resale of such Hedge Shares and (A) enter into an agreement, in form and
substance satisfactory to Dealer, substantially in the form of an underwriting
agreement for a registered offering, (B) provide accountant’s “comfort” letters
in customary form for registered offerings of equity securities, (C) provide
disclosure opinions of nationally recognized outside counsel to Counterparty
reasonably acceptable to Dealer, (D) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities and (E) afford Dealer a reasonable opportunity to conduct a
“due diligence” investigation with respect to Counterparty customary in scope
for underwritten offerings of equity securities; provided that if Counterparty
elects clause (i) above but the items referred to therein are not completed in a
timely manner, or if Dealer, in its sole discretion, is not satisfied with
access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this Section 8(d) shall
apply at the election of Counterparty; (ii) in order to allow Dealer to sell the
Hedge Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance satisfactory to
Dealer, including customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Hedge Shares from Dealer), and
best efforts obligations to provide opinions and certificates and such other
documentation as is customary for private placements agreements, all
commercially reasonably acceptable to Dealer (in which case, the Calculation
Agent shall make any adjustments to the terms of the Transaction that are
necessary to compensate Dealer for any commercially reasonable discount from the
public market price of the Shares incurred on the sale of Hedge Shares in a
private placement); or (iii) purchase the Hedge Shares from Dealer at the “Daily
VWAP” (as defined in the Indenture) on such Exchange Business Days, and in the
amounts, commercially reasonably requested by Dealer.  This Section 8(d) shall
survive the termination, expiration or early unwind of the Transaction.

 

(e)                                  Repurchase and Conversion Rate Adjustment
Notices.  Counterparty shall, at least two Exchange Business Days prior to any
day on which Counterparty effects any repurchase of Shares or consummates or
otherwise engages in any transaction or event (a “Conversion Rate Adjustment
Event”) that could reasonably be expected to lead to an increase in the
Conversion Rate, give Dealer a written notice of such repurchase or Conversion
Rate Adjustment Event (a “Repurchase Notice”) on such day if, following such
repurchase or Conversion Rate Adjustment Event, the Notice Percentage would
reasonably be expected to be (i) greater than 8.0% and (ii) greater by 0.5% than
the Notice Percentage included in the immediately preceding Repurchase Notice
(or, in the case of the first such Repurchase Notice, greater than

 

21

--------------------------------------------------------------------------------



 

the Notice Percentage as of the date hereof).  The “Notice Percentage” as of any
day is the fraction, expressed as a percentage, the numerator of which is the
Number of Shares plus the number of shares underlying any other convertible bond
hedge transactions or call options sold by Dealer to Counterparty and the
denominator of which is the number of Shares outstanding on such day. In the
event that Counterparty fails to provide Dealer with a Repurchase Notice on the
day and in the manner specified in this Section 8(e) then Counterparty agrees to
indemnify and hold harmless Dealer, its affiliates and their respective
directors, officers, employees, agents and controlling persons (Dealer and each
such person being an “Indemnified Party”) from and against any and all losses
(including losses relating to the Dealer’s hedging activities as a consequence
of becoming, or of the risk of becoming, a Section 16 “insider”, including
without limitation, any forbearance from hedging activities or cessation of
hedging activities and any losses in connection therewith with respect to this
Transaction), claims, damages and liabilities (or actions in respect thereof),
joint or several, to which such Indemnified Party may become subject under
applicable securities laws, including without limitation, Section 16 of the
Exchange Act or under any state or federal law, regulation or regulatory order,
relating to or arising out of such failure.  If for any reason the foregoing
indemnification is unavailable to any Indemnified Party or insufficient to hold
harmless any Indemnified Party, then Counterparty shall contribute, to the
maximum extent permitted by law, to the amount paid or payable by the
Indemnified Party as a result of such loss, claim, damage or liability.  In
addition, Counterparty will reimburse any Indemnified Party for all expenses
(including reasonable counsel fees and expenses) as they are incurred (after
notice to Counterparty) in connection with the investigation of, preparation for
or defense or settlement of any pending or threatened claim or any action, suit
or proceeding arising therefrom, whether or not such Indemnified Party is a
party thereto and whether or not such claim, action, suit or proceeding is
initiated or brought by or on behalf of Counterparty.  This indemnity shall
survive the completion of the Transaction contemplated by this Confirmation and
any assignment and delegation of the Transaction made pursuant to this
Confirmation or the Agreement and shall inure to the benefit of any permitted
assignee of Dealer.

 

(f)                                    Transfer and Assignment.  Either party
may transfer or assign any of its rights or obligations under the Transaction
with the prior written consent of the non-transferring party, such consent not
to be unreasonably withheld or delayed; provided that Dealer may transfer or
assign without any consent of Counterparty its rights and obligations hereunder,
in whole or in part, to (i) any affiliate of Dealer or (ii) any person, or any
person whose obligations would be guaranteed by a person, in either case, of
credit quality equivalent to Dealer’s (or its ultimate parent’s). If at any time
at which (1) the Equity Percentage exceeds 8.0% or (2) Dealer, Dealer Group (as
defined below) or any person whose ownership position would be aggregated with
that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under the Iowa Business Corporation Act or other federal, state
or local law, rule, regulation or regulatory order or organizational documents
or contracts of Counterparty applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership in
excess of a number of Shares equal to (x) the number of Shares that would give
rise to reporting, registration, filing or notification obligations or other
requirements (including obtaining prior approval by a state or federal
regulator) of a Dealer Person under Applicable Restrictions and with respect to
which such requirements have not been met or the relevant approval has not been
received or that would subject a Dealer Person to restrictions (including
restrictions relating to business combinations or other designated
transactions), or have any other adverse effect on a Dealer Person, under
Applicable Restrictions minus (y) 1% of the number of Shares outstanding on the
date of determination (either such condition described in clause (1) or (2), an
“Excess Ownership Position”), Dealer, in its discretion, is unable to effect a
transfer or assignment to a third party after its commercially reasonable
efforts on pricing and terms and within a time period reasonably acceptable to
Dealer such that an Excess Ownership Position no longer exists, Dealer may
designate any Scheduled Trading Day as an Early Termination Date with respect to
a portion (the “Terminated Portion”) of the Transaction, such that an Excess
Ownership Position would no longer exist following the resulting partial
termination of the Transaction (after taking into account commercially
reasonable adjustments to Dealer’s commercially reasonable Hedge Positions from
such partial termination).  In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment or
delivery shall be made pursuant to Section 6 of the Agreement or Section 8(c) of
this Confirmation as if (i) an Early Termination Date had been designated in
respect of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Counterparty were the sole Affected Party

 

22

--------------------------------------------------------------------------------



 

with respect to such partial termination, (iii) such portion of the Transaction
were the only Terminated Transaction and (iv) Dealer were the party entitled to
designate an Early Termination Date pursuant to Section 6(b) of the Agreement
and to determine the amount payable pursuant to Section 6(e) of the Agreement.
The “Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates subject to aggregation with Dealer for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act and all persons
who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with Dealer (collectively, “Dealer Group”) “beneficially own”
(within the meaning of Section 13 of the Exchange Act) without duplication on
such day (or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day.  In the case of a transfer or
assignment by Counterparty of its rights and obligations hereunder and under the
Agreement, in whole or in part (any such Options so transferred or assigned, the
“Transfer Options”), to any party, withholding of such consent by Dealer shall
not be considered unreasonable if such transfer or assignment does not meet the
reasonable conditions that Dealer may impose including, but not limited, to the
following conditions:

 

(A)                           With respect to any Transfer Options, Counterparty
shall not be released from its notice and indemnification obligations pursuant
to Section 8(e) or any obligations under Section 2 (regarding Extraordinary
Events) or 8(d) of this Confirmation;

 

(B)                           Any Transfer Options shall only be transferred or
assigned to a third party that is a United States person (as defined in the
Internal Revenue Code of 1986, as amended(the “Code”));

 

(C)                           Such transfer or assignment shall be effected on
terms, including any reasonable undertakings by such third party (including, but
not limited to, undertakings with respect to compliance with applicable
securities laws in a manner that, in the reasonable judgment of Dealer, will not
expose Dealer to material risks under applicable securities laws) and execution
of any documentation and delivery of legal opinions with respect to securities
laws and other matters by such third party and Counterparty as are requested by,
and reasonably satisfactory to, Dealer;

 

(D)                           Dealer shall not, as a result of such transfer and
assignment, be required to pay the transferee on any payment date an amount
under Section 2(d)(i)(4) of the Agreement greater than an amount that Dealer
would have been required to pay to Counterparty in the absence of such transfer
and assignment;

 

(E)                            An Event of Default, Potential Event of Default
or Termination Event shall not occur as a result of such transfer and
assignment;

 

(F)                             Without limiting the generality of clause (B),
Counterparty shall have caused the transferee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by Dealer to permit Dealer to determine that results described in
clauses (D) and (E) will not occur upon or after such transfer and assignment;
and

 

(G)                           Counterparty shall be responsible for all
reasonable costs and expenses, including reasonable counsel fees, incurred by
Dealer in connection with such transfer or assignment.

 

(g)                                  Delivery of Shares. Notwithstanding
anything to the contrary herein, Dealer may, by prior notice to Counterparty,
satisfy its obligation to deliver any Shares or other securities on any date due
(an “Original Delivery Date”) by making separate deliveries of Shares or such
securities, as the case may be, at more than one time on or prior to such
Original Delivery Date, so long as the aggregate number of Shares and other
securities so delivered on or prior to such Original Delivery Date is equal to
the number required to be delivered on such Original Delivery Date.

 

(h)                                 Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Counterparty and each of
its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all

 

23

--------------------------------------------------------------------------------



 

materials of any kind (including opinions or other tax analyses) that are
provided to Counterparty relating to such tax treatment and tax structure.

 

(i)              No Netting and Set-off.  The provisions of Section 2(c) of the
Agreement shall not apply to the Transaction.  Each party waives any and all
rights it may have to set-off delivery or payment obligations it owes to the
other party under the Transaction against any delivery or payment obligations
owed to it by the other party, whether arising under the Agreement, under any
other agreement between parties hereto, by operation of law or otherwise.

 

(j)            Equity Rights.  Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy.  For the avoidance of doubt, the parties agree that
the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the
Agreement.  For the avoidance of doubt, the parties acknowledge that the
obligations of Counterparty under this Confirmation are not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.

 

(k)         Early Unwind.  In the event the sale by Counterparty of the Firm
Securities is not consummated pursuant to the Purchase Agreement for any reason
by the close of business in New York on November 1, 2019 (or such later date as
agreed upon by the parties) (November 1, 2019 or such later date being the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”) on the Early Unwind Date and the Transaction and all of the respective
rights and obligations of Dealer and Counterparty hereunder shall be cancelled
and terminated and Counterparty shall pay to Dealer an amount in cash equal to
the aggregate amount of costs and expenses relating to the unwinding of Dealer’s
hedging activities in respect of the Transaction (including market losses
incurred in reselling any Shares purchased by Dealer or its affiliates in
connection with such hedging activities, unless Counterparty agrees to purchase
any such Shares at the cost at which Dealer purchased such Shares).  Following
such termination, cancellation and payment, each party shall be released and
discharged by the other party from, and agrees not to make any claim against the
other party with respect to, any obligations or liabilities of either party
arising out of, and to be performed in connection with, the Transaction either
prior to or after the Early Unwind Date.  Dealer and Counterparty represent and
acknowledge to the other that upon an Early Unwind and following the payment
referred to above, all obligations with respect to the Transaction shall be
deemed fully and finally discharged.

 

(l)             Agreements and Acknowledgements Regarding Hedging. Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the “Daily VWAP” (as defined in
the Indenture); (D) any market activities of Dealer and its affiliates with
respect to Shares may affect the market price and volatility of Shares, as well
as the “Daily VWAP” (as defined in the Indenture), each in a manner that may be
adverse to Counterparty; and (E) the Transaction is a derivatives transaction in
which it has granted Dealer an option, and Dealer may purchase shares for its
own account at an average price that may be greater than, or less than, the
price paid by Counterparty under the terms of the Transaction.

 

(m)     Wall Street Transparency and Accountability Act.  In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010 (the
“WSTAA”), the parties hereby agree that neither the enactment of the WSTAA (or
any statute containing any legal certainty provision similar to Section 739 of
the WSTAA) or any regulation under the WSTAA (or any such statute), nor any
requirement under the WSTAA (or any statute containing any legal certainty
provision similar to Section 739 of the WSTAA) or an amendment made by the WSTAA
(or any such statute), shall limit or otherwise impair either party’s otherwise
applicable rights to terminate, renegotiate, modify, amend or supplement this
Confirmation or the Agreement, as applicable, arising from a termination event,
force majeure, illegality, increased costs,

 

24

--------------------------------------------------------------------------------



 

regulatory change or similar event under this Confirmation, the Equity
Definitions incorporated herein, or the Agreement (including, but not limited
to, rights arising from Change in Law, Hedging Disruption, Increased Cost of
Hedging or Illegality).

 

(n)         Governing Law.  THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS
ARISING IN CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF
ARTICLE 5 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

(o)         Amendment.  This Confirmation and the Agreement may not be modified,
amended or supplemented, except in a written instrument signed by Counterparty
and Dealer.

 

(p)         Counterparts.  This Confirmation may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

(q)         Tax Matters.

 

(i)                                     Withholding Tax imposed on payments to
non-US counterparties under the United States Foreign Account Tax Compliance
Act.  “Indemnifiable Tax” as defined in Section 14 of the Agreement, shall not
include any withholding tax imposed or collected pursuant to Sections 1471
through 1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”),
any current or future regulations or official interpretations thereof, any
agreement entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

(ii)                                  HIRE Act.  To the extent that either party
to the Agreement with respect to this Transaction is not an adhering party to
the ISDA 2015 Section 871(m) Protocol published by the International Swaps and
Derivatives Association, Inc. on November 2, 2015 and available at www.isda.org,
as may be amended, supplemented, replaced or superseded from time to time (the
“871(m) Protocol”), the parties agree that the provisions and amendments
contained in the Attachment to the 871(m) Protocol are incorporated into and
apply to the Agreement with respect to this Transaction as if set forth in full
herein. The parties further agree that, solely for purposes of applying such
provisions and amendments to the Agreement with respect to this Transaction,
references to “each Covered Master Agreement” in the 871(m) Protocol will be
deemed to be references to the Agreement with respect to this Transaction, and
references to the “Implementation Date” in the 871(m) Protocol will be deemed to
be references to the Trade Date of this Transaction.

 

(iii)                               Tax documentation. Counterparty shall
provide to Dealer a valid U.S. Internal Revenue Service Form W-9, or any
successor thereto, (i) on or before the date of execution of this Confirmation,
(ii) upon reasonable request of Dealer and (iii) promptly upon learning that any
such tax form previously provided by Counterparty has become obsolete or
incorrect.  Dealer shall provide to Counterparty a valid U.S. Internal Revenue
Service Form W-8ECI “Certificate of Foreign Person’s Claim That Income Is
Effectively Connected With the Conduct of a Trade or Business in the United
States” or any successor thereto, (i) on or before the date of execution of this
Confirmation, (ii) upon reasonable request of Counterparty and (iii) promptly
upon learning that any such tax form previously provided by Dealer has become
obsolete or incorrect.

 

(iv)                              Tax Representations.  For the purpose of
Section 3(f) of the Agreement, Counterparty is a corporation for U.S. federal
income tax purposes and is organized under the laws of the State of Iowa.
Counterparty represents to Dealer that for U.S. federal income tax purposes it
is a “U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of the
United States Treasury Regulations) and an “exempt recipient” (as that term is
used in section 1.6049-4(c)(1) of the

 

25

--------------------------------------------------------------------------------



 

United States Treasury Regulations).  Dealer represents to Counterparty that
each payment received or to be received by it under the Agreement will be
effectively connected with its conduct of a trade or business in the United
States.

 

(r)            Role of Agent.  Each of Dealer and Counterparty acknowledges to
and agrees with the other party hereto and to and with the Agent that (i) the
Agent is acting as agent for Dealer under the Transactions pursuant to
instructions from such party, (ii) the Agent is not a principal or party to the
Transactions, and may transfer its rights and obligations with respect to the
Transactions, (iii) the Agent shall have no responsibility, obligation or
liability, by way of issuance, guaranty, endorsement or otherwise in any manner
with respect to the performance of either party under the Transactions,
(iv) Dealer and the Agent have not given, and Counterparty is not relying (for
purposes of making any investment decision or otherwise) upon, any statements,
opinions or representations (whether written or oral) of Dealer or the Agent,
other than the representations expressly set forth in this Confirmation or the
Agreement, and (v) each party agrees to proceed solely against the other party,
and not the Agent, to collect or recover any money or securities owed to it in
connection with the Transactions.  Each party hereto acknowledges and agrees
that the Agent is an intended third party beneficiary hereunder.  Counterparty
acknowledges that the Agent is an affiliate of Dealer.  Dealer will be acting
for its own account in respect of this Confirmation and the Transactions
contemplated hereunder.

 

9.  Arbitration.

 

(a)                                 All parties to this Confirmation are giving
up the right to sue each other in court, including the right to a trial by jury,
except as provided by the rules of the arbitration forum in which a claim is
filed.

 

(b)                                 Arbitration awards are generally final and
binding; a party’s ability to have a court reverse or modify an arbitration
award is very limited.

 

(c)                                  The ability of the parties to obtain
documents, witness statements and other discovery is generally more limited in
arbitration than in court proceedings.

 

(d)                                 The arbitrators do not have to explain the
reason(s) for their award.

 

(e)                                  The panel of arbitrators will typically
include a minority of arbitrators who were or are affiliated with the securities
industry, unless Counterparty is a member of the organization sponsoring the
arbitration facility, in which case all arbitrators may be affiliated with the
securities industry.

 

(f)                                   The rules of some arbitration forums may
impose time limits for bringing a claim in arbitration.  In some cases, a claim
that is ineligible for arbitration may be brought in court.

 

(g)                                 The rules of the arbitration forum in which
the claim is filed, and any amendments thereto, shall be incorporated into this
Confirmation.

 

(h)                                 Counterparty agrees that any and all
controversies that may arise between Counterparty and Dealer, including, but not
limited to, those arising out of or relating to the Agreement or the Transaction
hereunder, shall be determined by arbitration conducted before FINRA Dispute
Resolution (“FINRA-DR”), or, if the FINRA-DR declines to hear the matter, before
the American Arbitration Association, in accordance with their arbitration
rules then in force.  The award of the arbitrator shall be final, and judgment
upon the award rendered may be entered in any court, state or federal, having
jurisdiction.

 

(i)                                    No person shall bring a putative or
certified class action to arbitration, nor seek to enforce any pre-dispute
arbitration agreement against any person who has initiated in court a putative
class action or who is a member of a putative class who has not opted out of the
class with

 

26

--------------------------------------------------------------------------------



 

respect to any claims encompassed by the putative class action until: (i) the
class certification is denied; (ii) the class is decertified; or
(iii) Counterparty is excluded from the class by the court.

 

(j)                                    Such forbearance to enforce an agreement
to arbitrate shall not constitute a waiver of any rights under this Confirmation
except to the extent stated herein.

 

27

--------------------------------------------------------------------------------



 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

 

Yours faithfully,

 

 

 

BMO CAPITAL MARKETS CORP.

 

as agent for BANK OF MONTREAL

 

 

 

By:

/s/ Nick Stamou

 

Name: Nick Stamou

 

Title: Director, Derivatives Operations

 

 

 

By:

/s/ Brian Riley

 

Name: Brian Riley

 

Title: Managing Director

 

 

 

BANK OF MONTREAL

 

 

 

By:

/s/ Andrew Henderson

 

Name: Andrew Henderson

 

Title: Director, Derivatives Operations

 

--------------------------------------------------------------------------------



 

Agreed and Accepted By:

 

WINNEBAGO INDUSTRIES, INC.

 

By:

/s/ Bryan L. Hughes

 

 

Name: Bryan L. Hughes

 

 

Title: Vice President, Chief Financial Officer

 

 

--------------------------------------------------------------------------------